The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 of U.S. Patent No. 11,239,810. Although the claims at issue are not identical, they are not patentably distinct from each other because:  as noted by the Federal Circuit in Eli Lilly v. Barr, “[a] a patentable distinction does not lie where a later claim is anticipated by an earlier one”  (see also In re Berg and In re Goodman which established that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (WO 2007/085267).
	Regarding claims 1, 4, and 7, Nielsen discloses an automatic volume control apparatus or method for automatically controlling an output volume of audio content, or a non-transitory computer readable medium having stored thereon a program (instructions) that causes a processor to execute the automatic volume control method (see para. 0178, 0188), comprising:  receiving a user volume setting; setting an output volume of the audio content to a volume setting based on the received user volume setting (see para. 0173, regarding “significant parameters, such as volume, … of the audio system 21 may be controlled by means of the remote control 24 by emission of remote control command signals 14”); receiving listening area audio (via microphone 41); determining whether the listening area audio has an intensity that exceeds an upper sound limit value associated with the user volume setting (see para. 0206, regarding “the auditory perception controlling device may control the audio system merely on the basis of the loudness-level of the environment sounds…  For example, the auditory perception controlling device may measure an environment sound almost as loud as the audio system output …, and thus increase the audio system volume in order to establish a significant, … loudness difference”); if the processor determines that the listening area audio has an intensity that exceeds the upper sound limit value associated with the user volume setting, performing an analysis of the listening area audio to determine whether the listening area audio includes noise or ambient voice; and if the processor determines that the listening audio includes noise or an ambient voice, automatically changing the output volume of the audio content (see para. 0206, regarding “the auditory perception controlling device may measure an environment sound almost as loud as the audio system and estimate that the environment sound is most likely a machine, e.g., a dishwasher, etc., and thus increase the audio system volume…  In another case, the auditory perception controlling device may measure an environment sound almost as loud as the audio system output and estimate that the environment sound is most likely a conversation, and thus maintain or even decrease the audio system volume”).
	Regarding claims 2, 5, and 8, if the processor determines that the listening area audio includes noise, automatically raising the output volume of the audio content.  See para. 0206, regarding “the auditory perception controlling device may measure an environment sound almost as loud as the audio system and estimate that the environment sound is most likely a machine, e.g., a dishwasher, etc., and thus increase the audio system volume…”  Note:  environmental sound, such as a dishwasher, is noise.
	Regarding claims 3, 6, and 9, if the processor determines that the listening area audio includes an ambient voice, automatically lowering the output volume of the audio content.  See para. 0206, regarding “the auditory perception controlling device may measure an environment sound almost as loud as the audio system output and estimate that the environment sound is most likely a conversation, and thus maintain or even decrease the audio system volume.”  Note:  environment sound, such as a conversation, is ambient voice.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a volume control apparatus and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
November 21, 2022